DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 2, 5, 7, 9, and 11-25 are allowable. Claims 6, 8 and 10, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Leron Vandsburger on February 15, 2022.
The application has been amended as follows:
In claim 1, “the protease, the laccase, and the polysaccharidase” (line 8-9) has been changed to “the at least one protease, the at least one laccase, and the at least one polysaccharidase”. In addition, “to form the solution comprising the sequestrant, the wetting agent, the dispersant, the protease, the laccase, and the polysaccharidase” (line 12-13) has been changed to “to form a solution comprising the sequestrant, the wetting agent, the dispersant, the at least one protease, the at least one laccase, and the at least one polysaccharidase”. Furthermore, “of said composition” (line 14 & 19) has been deleted. Moreover, “the protease, the laccase, and the polysaccharidase” (line 17-18) has been changed to “the at least one protease, the at least one laccase, and the at least one polysaccharidase”. Finally, “said application of the 
In claim 6, line 1-2, “of said composition” has been changed to “formed at step (c) or (c’)”.
In claim 7, line 1-2, “of said composition” has been changed to “formed at step (c) or (c’)”.
In claim 13, “wherein at least one” (line 1) has been changed to “wherein the at least one”. In addition, “of said composition” (line 2) has been deleted. Finally, “protease(s) … laccase(s) … polysaccharidase(s)” (line 3-4) has been changed to “the at least one protease … the at least one laccase … the at least one polysaccharidase”.
In claim 14, “of said composition” (line 1-2) has been deleted.
In claim 25, “the protease, the laccase, and the polysaccharidase” (line 8-9) has been changed to “the at least one protease, the at least one laccase, and the at least one polysaccharidase”. In addition, “to form the solution comprising the sequestrant, the wetting agent, the dispersant, the protease, the laccase, and the polysaccharidase” (line 12-13) has been changed to “to form a solution comprising the sequestrant, the wetting agent, the dispersant, the at least one protease, the at least one laccase, and the at least one polysaccharidase”. Furthermore, “of said composition” (line 14 & 19) has been deleted. Moreover, “the protease, the laccase, and the polysaccharidase” (line 17-18) has been changed to “the at least one protease, the at least one laccase, and the at least one polysaccharidase”. Finally, “said application of the solution of said composition to said substrate during said predetermined period of time so as to increase the pH to obtain an alkaline pH” (line 21-23) has been changed to “applying the solution 
Claims 3 and 26, canceled.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does teach removing a biofilm present on a substrate using detergents, dispersants, polysaccharidase, and protease or laccase. However, the art does not teach removing a biofilm present on a substrate using a solution mixture of a sequestrant, a wetting agent, a dispersant, a protease, a laccase, and a polysaccharidase, wherein pH of the solution mixture is increased from approximately 6.5-7.5 to about 8-9 as claimed. In addition, Declaration filed on 10/22/2021 demonstrates that the pH increase reduces treatment duration associated with biofilm removal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651